Gaynor, J.
(concurring). I concur in the opinion of the majority as written.
The basic thought of the dissent seems to be that the county attorney is not shown to have acted in bad faith. While many of the cases seem to emphasize the good faith of the county attorney, yet I am unable to conceive how an act which, in and of itself, was prejudicial to the rights of the defendant, who, under the law, was entitled to a fair and impartial trial, can be cured by a mere finding of good faith on the part of the person who inflicted the wrong, or a failure to find that he acted in bad faith in inflicting the wrong.